United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5102                                                September Term, 2021
                                                                      1:20-cv-03734-UNA
                                                      Filed On: October 27, 2021
Lakshmi Arunachalam,

              Appellant

       v.

Scott S. Harris, Clerk in the United States
Supreme Court, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE: Tatel, Rao, and Walker, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and appendix filed by appellant. See Fed.
R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed April 22, 2021,
be affirmed as to appellees Scott S. Harris, Jeffrey Atkins, Peter R. Marksteiner, Jarrett
B. Perlow, Michael Ames (collectively, “Clerks”) and Does 1-100. The district court
correctly concluded that appellant’s claims against the Clerks are barred by judicial
immunity. See Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993) (per curiam)
(“[C]lerks, like judges, are immune from damage suits for performance of tasks that are
an integral part of the judicial process.”). Additionally, because appellant does not raise
any arguments regarding the district court’s dismissal of the complaint as to Does 1-
100, she has forfeited her ability to do so. See United States ex rel. Totten v.
Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir. 2004) (“Ordinarily, arguments that
parties do not make on appeal are deemed to have been waived.”). Finally, appellant
has not shown that she is entitled to relief based on her argument that the district
court’s order is void.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5102                                                September Term, 2021

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until resolution of the remainder
of the appeal.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2